       Case 1:02-at-06000-UN Document 668 Filed 07/22/20 Page 1 of 49




                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

JANE DOES I, II, III and FRIENDS OF
FARMWORKERS,           INC.   D/B/A
JUSTICE AT WORK IN ITS
CAPACITY        AS        EMPLOYEE
REPRESENTATIVE,

               Plaintiffs,
                                                     Case No.: _________
                   v.
                                                   COMPLAINT AND
                                             I
                                                 EMERGENCY PETITION
EUGENE SCALIA, IN HIS OFFICIAL
                                                   FOR EMERGENCY
CAPACITY AS UNITED STATES
                                                  MANDAMUS RELIEF
SECRETARY OF LABOR;
OCCUPATIONAL SAFETY AND
HEALTH ADMINISTRATION,
UNITED STATES DEPARTMENT OF
LABOR,

              Defendants.

                               INTRODUCTION

      1.    Pursuant to 29 U.S.C. § 662(d), Plaintiffs bring this action for

emergency mandamus relief to compel the Occupational Safety and Health

Administration (“OSHA”) through the Secretary of Labor, to protect workers at the

Maid-Rite Specialty Foods meatpacking plant in Dunmore, PA (the “Plant”) from

the imminent dangers posed by a workplace that has failed to take the most basic

precautions to protect against the spread of COVID-19. While OSHA enforcement

actions can take years, 29 U.S.C. § 662(a) empowers the Secretary of Labor to
                                         1
           Case 1:02-at-06000-UN Document 668 Filed 07/22/20 Page 2 of 49



seek a court order to alleviate imminent dangers, and 29 U.S.C. § 662(d) authorizes

workers and their representatives to compel the Secretary to use that power where

he has arbitrarily and capriciously failed to do so.

      2.       Maid-Rite Specialty Foods (“Maid-Rite”) is a privately owned

institutional food services provider. It produces pre-portioned frozen meat products

for schools, universities, nursing homes, and military bases. For instance, it has an

ongoing contract with Fairfax County Public Schools in Virginia. Maid-Rite has

also contracted with public schools in Ohio, Orlando, Florida, and Houston.

      3.       Maid-Rite produces lunchroom meat under conditions that pose an

imminent danger to the workers through the risk of death or serious harm from

Maid-Rite’s failure to take basic precautions to protect workers from the spread of

COVID-19 at the Plant. Instead, perhaps in an effort to reduce its costs, Maid-Rite

has adopted policies and practices that substantially increase the risks of spread of

disease.

      4.       Through the practices it has adopted at the Plant, Maid-Rite has

violated and is continuing to violate its duty to provide a place of employment free

from recognized hazards that are likely to cause death or serious harm to its

workers. These practices include failing to provide cloth face coverings,

configuring the production line in such a way that workers cannot social distance,

failing to arrange for social distancing in other areas of the plant, failing to provide
                                           2
        Case 1:02-at-06000-UN Document 668 Filed 07/22/20 Page 3 of 49



adequate handwashing opportunities, creating incentives for workers to attend

work sick, failing to inform workers of potential exposures to COVID-19, and

rotating-in workers from other facilities in a way that increases the risk of

spreading the virus.

      5.     To state the obvious, Maid-Rite can alter these dangerous practices if

it will simply assume the costs. For instance, workers on a meat production line

can be spaced far enough to allow for safe social distancing if the company either

reduces the line’s speed or places less meat on the line moving at the same speed.

This would enable employees to separate as the number of individual tasks

required to be performed at the same time would be reduced. It would also allow

some of the people working on the line to take on a support role, taking the place

of line workers when needed and thereby enabling line workers regular breaks to

care for their personal hygiene.

      6.     OSHA knows what it takes to keep workers safe in meatpacking

plants. In fact, it has said so in guidance released in conjunction with the CDC.

Implementing safety measures may require plants to reduce production, but

OSHA’s responsibility is to protect workers, not to safeguard profits at the cost of

worker injury and death.

      7.     OSHA also knows about the substantial breaches of Maid-Rite’s

duties to protect its workers “from recognized hazards that are causing or are likely
                                           3
        Case 1:02-at-06000-UN Document 668 Filed 07/22/20 Page 4 of 49



to cause death or serious physical harm to . . . employees.” 29 U.S.C. § 654(a)(1).

      8.     In fact, OSHA has known about these hazards and Maid-Rite’s failure

to mitigate them for more than three months.

      9.     In an administrative complaint filed with OSHA in early April, a

worker at the Plant, who was not represented by Friends of Farmworkers, Inc.

d/b/a Justice at Work (“Justice at Work”) or any of the undersigned counsel, told

OSHA that because of Maid-Rite’s failure to protect its workers from COVID-19

“I’m scared to go to work everyday I’m risking my life[.] . . . [I]t’s sad and scary[.]

I’m sorry.” Ex. 1 at 40 (April Complaint). OSHA dismissed the complaint based

on Maid-Rite’s assurances that things inside the Plant were not so bad.

      10.    On May 19, 2020, without knowledge of the complaint filed in early

April, Plaintiffs filed their own administrative complaint with OSHA (the

“Imminent Danger Complaint”) asserting that the workers confront an “imminent

danger” in the workplace based on many of the same workplace hazards identified

in the early April administrative complaint. Ex. 2 ¶ 3 (Declaration of Alia Al-

Khatib (“Al-Khatib Decl.”)); Ex. 2-A (Plaintiffs’ Imminent Danger Complaint).

      11.    The Imminent Danger Complaint met all the requirements of a formal

imminent danger notice, as laid out by the Occupational Safety and Health Act

(“OSH Act”), 29 U.S.C. § 651, et seq. See 29 U.S.C. § 657(f)(1) (“Any employees

or representative of employees who believe that a violation of a safety or health
                                           4
        Case 1:02-at-06000-UN Document 668 Filed 07/22/20 Page 5 of 49



standard exists that threatens physical harm, or that an imminent danger exists,

may request an inspection by giving notice to the Secretary or his authorized

representative of such violation or danger. Any such notice shall be reduced to

writing, shall set forth with reasonable particularity the grounds for the notice, and

shall be signed by the employees or representative of employees, and a copy shall

be provided the employer or his agent no later than at the time of inspection,

except that, upon the request of the person giving such notice, his name and the

names of individual employees referred to therein shall not appear in such copy or

on any record published, released, or made available pursuant to subsection (g) of

this section.”); accord 29 C.F.R. § 1903.11(a). The Imminent Danger Complaint

detailed many of the hazards above and explained how they have facilitated the

spread of COVID-19 in the Plant, including by Maid-Rite placing workers still

recovering from the virus on the line and refusing to inform every worker who

worked in close proximity to a person who had tested positive that they may have

been exposed. See Ex. 2-A (Plaintiffs’ Imminent Danger Complaint).

      12.    Upon receiving notice of an imminent danger, the OSH Act provides

that OSHA shall respond in one of two ways: (1) “If upon receipt of such

notification the Secretary determines there are reasonable grounds to believe that

such violation or danger exists, he shall make a special inspection in accordance

with the provisions of this section as soon as practicable, to determine if such
                                          5
        Case 1:02-at-06000-UN Document 668 Filed 07/22/20 Page 6 of 49



violation or danger exists” or (2) “[i]f the Secretary determines there are no

reasonable grounds to believe that a violation or danger exists he shall notify the

employees or representative of the employees in writing of such determination.” 29

U.S.C. § 657(f)(1) (emphases added); accord 29 C.F.R. §§ 1903.11(b), 1903.12(a).

      13.    Despite this clear mandate, OSHA has neither made a special

inspection nor notified the employees or their representatives in writing of a

determination that there are no reasonable grounds to believe that a violation or

danger exists.

      14.    Since late May, Plaintiffs have repeatedly contacted the agency by

phone and letter seeking more information about OSHA’s investigation, including

on May 27, 2020, June 1, 2020, June 2, 2020, and June 11, 2020. See Ex. 2 ¶¶ 5, 9,

12, 22 (Al-Khatib Decl.). On June 29, 2020, Plaintiffs also provided OSHA sworn

declarations from workers at the Plant describing the conditions. See Ex. 2 ¶ 26

(Al-Khatib Decl.); Exs. 2-F, 2-G, 2-H (Worker Plaintiff Declarations).

      15.    However, Plaintiffs have been told by phone that OSHA refuses to

treat any complaint regarding COVID-19 as an imminent danger complaint,

despite the fact that COVID-19, and Maid-Rite’s practices failing to protect

workers from its spread, clearly pose a “danger . . . which could reasonably be

expected to cause death or serious physical harm immediately or before the

imminence of such danger can be eliminated through the enforcement procedures
                                          6
        Case 1:02-at-06000-UN Document 668 Filed 07/22/20 Page 7 of 49



otherwise provided by this chapter,” thus constituting an imminent danger. See 29

U.S.C. § 662(a).

      16.    Instead of recognizing the clear imminent danger posed by COVID-19

and Maid-Rite’s practices that exacerbate its spread, OSHA appears poised to

ignore the facts in the Imminent Danger Complaint and treat it as implicating only

garden-variety workplace hazards that can be addressed by OSHA over the course

of months. During that period, OSHA intends to allow Maid-Rite’s irresponsible

practices to continue unabated, exposing workers to the ongoing imminent dangers

of virus spread at the Plant, every single day.

      17.    OSHA’s seeming refusal to protect so-called essential workers—

many of whom are low-wage workers, immigrants, and people of color—from the

imminent dangers they face caused by Maid-Rite’s failure to expend the resources

necessary to protect its employees is part of a pattern. An OSHA official in Florida

recently informed a worker complaining about workplace conditions that may

contribute to the spread of COVID-19 within his workplace that OSHA is “not

performing any inspections or any type of enforcement regarding coronavirus” at

the present time.1 Under OSHA’s internal operating procedures, an OSHA



1
 Meghan Bobrowsky,‘OSHA is AWOL’: Critics say federal agency is where
workplace COVID-19 complaints go to die, Miami Herald (July 3, 2020),
https://www.miamiherald.com/news/coronavirus/article243816822.html.
                                     7
        Case 1:02-at-06000-UN Document 668 Filed 07/22/20 Page 8 of 49



inspection is a prerequisite to an enforceable OSHA action. See Rural Cmty.

Workers All. v. Smithfield Foods, Inc., No. 5:20-cv-06063-DGK, Dkt. No. 35-4 ¶

15 (W.D. Mo.) (Declaration of David Michaels, Assistant Secretary for OSHA

2009-2017); id. Dkt. No. 35-5 ¶ 14 (Declaration of Anne Rosenthal, managing

attorney Office of the United States Solicitor of Labor, Division of Occupational

Safety and Health, 1988-2018).

      18.    But this Complaint is not about OSHA’s failures across the country. It

is about the dozens of workers at the Plant in Dunmore who are confronting a

consistent imminent danger.

      19.    The law requires the Secretary, through OSHA, to act promptly to

hold Maid-Rite accountable and to protect workers including by obtaining a court

“order issued under this section [to] require such steps to be taken as may be

necessary to avoid, correct, or remove such imminent danger” prior to a formal

OSHA citation. 29 U.S.C.A. § 662(a).

      20.    But OSHA continues to signal to Maid-Rite that it need not change its

behavior and to Maid-Rite workers that the imminent risks to their lives posed by

Maid-Rite’s misconduct do not give cause for urgent action.

      21.    While an agency’s enforcement decisions are typically insulated from

judicial review, see Heckler v. Chaney, 470 U.S. 821 (1985), Congress made a

different trade-off when it enacted the Occupational Safety and Health Act (“OSH
                                          8
        Case 1:02-at-06000-UN Document 668 Filed 07/22/20 Page 9 of 49



Act”), 29 U.S.C. § 651, et seq. Because of the critical importance of ensuring that

workplace protections against imminent workplace dangers are enforced promptly,

even in the absence of a private cause of action under the Act, Congress provided a

distinct mechanism in 29 U.S.C. § 662(d), which allows workers or their

representatives to “bring an action against the Secretary . . . for a writ of

mandamus to compel the Secretary to seek such an order [under § 662(a)] and for

such further relief as may be appropriate.”

      22.    Plaintiffs have done everything else they can do to bring the dangers

at issue to OSHA’s attention: they have filed an administrative complaint, they

have called, they have written letters and submitted new declarations. In seeking

OSHA’s attention, they also have the benefit of an administrative complaint filed

by another worker months earlier complaining of the same conditions. Plaintiffs

cannot wait any longer for OSHA to act. Pursuant to the mechanism Congress

created for the express purpose of situations like the one before the Court here,

they respectfully request that this Court order the Secretary, through OSHA, to

obtain immediate relief from the imminent dangers the Worker Plaintiffs and their

coworkers face every day they report to work.

                          JURISDICTION AND VENUE

      23.    This Court has jurisdiction pursuant to 28 U.S.C. § 1331 because this

matter is brought under the Occupational Health and Safety Act, 29 U.S.C.
                                           9
          Case 1:02-at-06000-UN Document 668 Filed 07/22/20 Page 10 of 49



§ 662(d). 28 U.S.C. § 1361 also provides district courts jurisdiction over

mandamus actions like this one against officers and employees of the United

States.

       24.     Venue is proper because a substantial part of the events giving rise to

the claims set forth herein occurred in this District and the imminent danger is

alleged to exist in this District.

                                       PARTIES

       25.     Jane Does I, II, and III (“Worker Plaintiffs”) are workers at the Plant.

       26.     Jane Doe I is a current employee at Maid-Rite and has worked at the

Plant for more than 10 years.

       27.     Jane Doe I packages raw hamburger meat into containers to be sold to

consumers.

       28.     With Justice at Work as her representative, Jane Doe I, with Jane Doe

II, provided facts for the Imminent Danger Complaint filed anonymously on their

behalf with OSHA on May 19, 2020.

       29.     On June 25, 2020, Jane Doe I signed an anonymous written

declaration that Justice at Work sent to OSHA in which she detailed ongoing

hazards that posed an imminent danger to her and other workers.

       30.     Jane Doe I remains concerned about her safety while working at the

Plant. However, she wishes to remain anonymous for fear of retaliation.
                                           10
        Case 1:02-at-06000-UN Document 668 Filed 07/22/20 Page 11 of 49



       31.     Jane Doe II is a current employee at Maid-Rite and has worked at the

Plant for more than 10 years.

       32.     Jane Doe II packages raw meat into containers to be sold to

consumers.

       33.     With Justice at Work as her representative, Jane Doe II, with Jane Doe

I, provided facts for the Imminent Danger Complaint filed anonymously on their

behalf with OSHA on May 19, 2020.

       34.     On June 25, 2020, Jane Doe II signed an anonymous written

declaration that Justice at Work sent to OSHA in which she detailed ongoing

hazards that posed an imminent danger to her and other workers.

       35.     Jane Doe II remains concerned about her safety while working at the

Plant. Indeed, Jane Doe II contracted COVID-19, which she believes resulted from

her work at the Plant. However, she wishes to remain anonymous for fear of

retaliation.

       36.     Jane Doe III is a current employee at the Plant and packages raw

hamburger meat into containers to be sold to consumers.

       37.     On June 25, 2020, Jane Doe III signed an anonymous written

declaration that Justice at Work sent to OSHA in which she detailed ongoing

hazards that posed an imminent danger to her and other workers.

       38.     In its letter to OSHA on June 29, 2020, Justice at Work informed
                                          11
        Case 1:02-at-06000-UN Document 668 Filed 07/22/20 Page 12 of 49



OSHA that it represents Jane Doe III and was submitting an anonymous written

declaration on her behalf.

       39.    Jane Doe III contracted COVID-19, and she believes she contracted

the virus while working at the Plant.

       40.    Jane Doe III continues to be concerned about her safety while

working at the Plant, but she wishes to remain anonymous for fear of retaliation.

       41.    Justice at Work is a non-profit legal organization based in

Pennsylvania.

       42.    Justice at Work has been designated by the Worker Plaintiffs to serve

as their representative for the purposes of filing an OSHA complaint and filing this

action pursuant to 29 U.S.C. § 662(d) (allowing for “the representative of such

employees” to file such an action). See Ex. 3 (Redacted Worker Designations).

According to OSHA’s regulations, a “representative” is “any person, including an

authorized employee representative, authorized by a party or intervenor to

represent him in a proceeding.” 29 C.F.R. § 2200.1(h).

       43.    Defendant Eugene Scalia is the United States Secretary of Labor and

head of the department of which OSHA is a part. Defendant Eugene Scalia is sued

in his official capacity.

       44.    Defendant the Occupational Safety and Health Administration is the

congressionally established agency intended to ensure “safe and healthful working
                                          12
       Case 1:02-at-06000-UN Document 668 Filed 07/22/20 Page 13 of 49



conditions.” 29 U.S.C. § 651(b). It is part of the Department of Labor that Eugene

Scalia heads.

                            LEGAL BACKGROUND

   A. OSHA’s Mandate to Protect Workers from Imminent Dangers in the
      Workplace

The OSH Act

      45.    The OSH Act prescribes a comprehensive enforcement scheme that

includes OSHA’s authority to inspect and investigate workplaces. 29 U.S.C. § 657.

      46.    Additionally, OSHA is empowered to issue citations to employers

where, “upon inspection or investigation,” OSHA believes that the OSH Act or any

standard, rule, or order promulgated under it has been violated. 29 U.S.C. § 658.

      47.    An inspection can lead to a citation against the employer, which is the

bulk of OHSA’s enforcement authority.

      48.    This process, however, can last many months and then is subject to an

appeals process that can last years, during which the employer need not respond to

the citation. See 29 U.S.C. §§ 658(c), 659(c).

      49.    Recognizing the grave and urgent threats sometimes posed to the lives

of workers by unsafe working conditions, the OSH Act also gives OSHA the

authority to protect workers promptly by petitioning a district court “to restrain any

conditions or practices in any place of employment which are such that a danger

                                         13
       Case 1:02-at-06000-UN Document 668 Filed 07/22/20 Page 14 of 49



exists which could reasonably be expected to cause death or serious physical harm

immediately or before the imminence of such danger can be eliminated through the

enforcement procedures otherwise provided by this chapter.” 29 U.S.C. § 662(a).

      50.   Further, recognizing the possibility that OSHA may not always act

quickly enough to protect workers from imminent workplace dangers, § 662 also

provides a mechanism for employees and their representatives to bring an action in

court to force OSHA to address imminent harms. Where the Secretary, through

OSHA, “arbitrarily or capriciously fails to seek relief under [§ 662], any employee

who may be injured by reason of such failure, or the representative of such

employees, might bring an action against [OSHA] . . . for a writ of mandamus to

compel the Secretary to seek such an order and for such further relief as may be

appropriate.”

      51.   Plaintiffs avail themselves of that mechanism here.

OSHA’s Policies for Responding to Imminent Danger Complaints

      52.   Recognizing the importance of acting promptly to address imminent

dangers in the workplace, the OSH Act, OSHA’s regulations, and OSHA’s Field

Operations Manual (the “Manual”) spell out procedures for responding to

complaints regarding imminent dangers. See Dep’t of Labor, Imminent Danger

Situations, OSHA Field Op. Man., Ch. 11 (April 14, 2020), available at

https://www.osha.gov/enforcement/directives/cpl-02-00-164/chapter-11.
                                        14
       Case 1:02-at-06000-UN Document 668 Filed 07/22/20 Page 15 of 49



      53.    The Manual defines imminent danger as those hazards that can cause

“[d]eath or serious harm”, where the serious harm is “to such a degree as to shorten

life or be immediately dangerous to life and health . . . or [a] substantial reduction

in physical or mental efficiency or health, even though the resulting harm may not

manifest itself immediately.” Dep’t of Labor, Imminent Danger Situations, OSHA

Field Op. Man., Sec I(A), Ch. 11 (April 14, 2020); accord 29 U.S.C. § 662(a)

(describing an “imminent danger” as “a danger . . . which could reasonably be

expected to cause death or serious physical harm immediately or before the

imminence of such danger can be eliminated through the enforcement procedures

otherwise provided by this chapter”).

      54.    The Manual also spells out in detail what OSHA should do when it

receives a complaint of an imminent danger. Where an OSHA Area Director

receives such a complaint, “[e]very effort will be made to conduct [an] imminent

danger inspection on the same day that the report is received. In any case, the

inspection will be conducted no later than the day after the report is received.”

Dep’t of Labor, Imminent Danger Situations, OSHA Field Op. Man., Sec

I(B)(1)(b), Ch. 11 (April 14, 2020).

      55.    Elsewhere the Manual reiterates that “[e]very imminent danger

inspection will be conducted as expeditiously as possible.” Id. at I(C)(2)(a); accord

29 U.S.C. § 657(f)(1) (mandating that the Secretary conduct an inspection “as soon
                                          15
       Case 1:02-at-06000-UN Document 668 Filed 07/22/20 Page 16 of 49



as practicable” unless the Secretary has informed the workers in writing of a

determination that “there are no reasonable grounds to believe that a violation or

danger exists”).

      56.    In the rare case “[w]hen an immediate inspection cannot be made, the

Area Director or designee will contact the employer and obtain as many pertinent

details as possible about the situation, and attempt to have any employee(s)

affected by the imminent danger voluntarily removed.” Dep’t of Labor, Imminent

Danger Situations, OSHA Field Op. Man., Sec I(B)(1)(c), Ch. 11 (April 14, 2020).

      57.    Even in this context, where an immediate inspection is not possible,

the Manual is clear that OSHA shall act immediately, in conjunction with the

employer, to address the subjects of the imminent danger. In a case where OSHA

is unable to conduct an immediate inspection, OSHA shall obtain “[a] record of

what steps, if any, the employer intends to take in order to eliminate the danger.”

Id.; see also 29 C.F.R. § 1903.6(a)(1) (identifying “cases of apparent imminent

danger” as a rare instance in which the employer may be notified of an inspection

in advance “to enable the employer to abate the danger as quickly as possible”).

      58.    If, upon inspection, OSHA discovers an imminent danger that the

employer refuses to remove voluntarily, then the “Area Director or designee and

the Regional Administrator, in consultation with the [Regional Solicitor of Labor],

will assess the situation and, if warranted, make arrangements for the expedited
                                         16
       Case 1:02-at-06000-UN Document 668 Filed 07/22/20 Page 17 of 49



initiation of court action, or instruct the CSHO to remove the Notice of an Alleged

Imminent Danger.” Imminent Danger Situations., Dep’t of Labor, Imminent

Danger Situations, OSHA Field Op. Man., Sec I(D(2)(e), Ch. 11 (April 14, 2020);

see also 29 U.S.C. § 662(a) (allowing the Court to review a petition from the

Secretary to restrain imminent dangers).

   B. OSHA’s Response to COVID-19

OSHA’s Stated Enforcement Policies for Responding to Complaints Regarding
Workplace Hazards During the COVID-19 Pandemic

      59.    Throughout the COVID-19 pandemic, OSHA has provided specific

guidance regarding its enforcement priorities, as well as actions employers should

take to mitigate hazards associated with the disease.

      60.    Most recently, on May 19, 2020, new guidance went into effect that

stated one of OSHA’s top priorities is “[e]liminating hazards from COVID-19.”

See OSHA Memorandum, Updated Interim Enforcement Response Plan for

Coronavirus Disease 2019 (COVID-19), May 19, 2020,

https://www.osha.gov/memos/2020-05-19/updated-interim-enforcement-response-

plan-coronavirus-disease-2019-covid-19 (“May 19 Guidance”).

      61.    The May 19 Guidance establishes an enforcement framework under

which enforcement strategies vary to some degree based on the level of community

spread in the region where the employer operates. Under the May 19 guidance


                                           17
       Case 1:02-at-06000-UN Document 668 Filed 07/22/20 Page 18 of 49



OSHA will prioritize its onsite inspection resources in “areas experiencing

sustained elevated community transmission or a resurgence in community

transmission of COVID-19.” But whether or not the geographic area at issue has

experienced a decreased or resurgent community spread of COVID-19, the May 19

Guidance provides that OSHA will prioritize inspections related to COVID-19,

with a particular focus on “imminent danger exposures,” high-risk workplaces such

as hospitals and other healthcare providers, and workplaces where there have been

a “high number of complaints.”

      62.    Under the May 19 Guidance, Meatpacking workers are considered to

hold “medium exposure risk” jobs—as opposed to health care workers who are the

only workers considered to hold “high and very high exposure risk” jobs. The May

19 Guidance notes that some complaints regarding “medium exposure risk” jobs

“might not result in an on-site inspection, depending on the discretion of the [Area

Director] where non-formal procedures can sufficiently address the alleged

hazards.” However, under the May 19 Guidance, no matter the risk level of the

occupation, “fatalities and imminent danger exposures related to COVID-19 will

be prioritized for inspections.”

      63.    Where onsite inspections are not possible or imprudent because of

resource limitations, the May 19 Guidance provides that OSHA may use informal

investigative tools and so-called “rapid response investigations” (“RRIs”).
                                         18
       Case 1:02-at-06000-UN Document 668 Filed 07/22/20 Page 19 of 49



Elsewhere, OSHA has stated that a key component of an RRI is an employer’s

verification, within five days of the initiation of the RRI, that the employer has

“completed corrective action.”2 See also May 19 Guidance (“Where limitations on

resources are such that neither an on-site or remote inspection is possible, OSHA

will investigate [reported fatalities or imminent dangers] using a rapid response

investigation (RRI) to identify any hazards, provide abatement assistance, and

confirm abatement.” (emphasis added)).

OSHA Is Empowered To Protect Workers from COVID-19

      64.    While OSHA has not promulgated any standard, including any

emergency temporary standard pursuant to 29 U.S.C. § 655(c)(1), regarding the

transmission in the workplace of the virus that causes COVID-19, OSHA can also

protect workers under its “general duty” clause. The OSH Act provides that in

addition to complying with specific workplace standards, employers must, and

OSHA can require employers to, “furnish to each of [their] employees employment

and a place of employment which are free from recognized hazards that are

causing or are likely to cause death or serious physical harm to his employees.” 29




2
 OSHA Memorandum, Revised Interim Enforcement Procedures for Reporting
Requirements Under 29 C.F.R. 1904.39 (Mar. 4, 2020),
https://www.osha.gov/memos/2016-03-04/revised-interim-enforcement-
procedures-reporting-requirements-under-29-cfr-190439.
                                      19
       Case 1:02-at-06000-UN Document 668 Filed 07/22/20 Page 20 of 49



U.S.C. § 654(a).

      65.   OSHA has expressly stated its authority under the “general duty”

clause allows it to protect workers from workplace conditions that may contribute

to the spread of COVID-19.

      66.   In response to a petition for a writ of mandamus to the United States

Court of Appeals for the D.C. Circuit to force OSHA to promulgate an emergency

temporary standard regarding the transmission of infectious diseases, including

COVID-19, OSHA reassured the Court that the “general duty” clause is sufficient

to protect workers. In briefing in that matter, OSHA noted that OSHA itself, along

with the CDC and other state and local agencies, have issued guidance

“demonstrat[ing] feasible methods employers may use” to protect against the

spread of COVID-19 in the workplace. “An employer that fails to abate [the hazard

of potential exposure to COVID-19] may be liable for violating the general duty

clause” if the employer fails to implement such feasible methods for mitigating the

risk of exposure in the workplace. Dep’t of Labor Br. at 26, In re: Am. Fed’n of

Labor & Cong. of Indus. Organizations, No. 20-1158 (D.C. Cir. May 29, 2020).

      67.   In rejecting the mandamus petition, the D.C. Circuit relied in part on

“the regulatory tools that OSHA has at its disposal” even in the absence of an

emergency temporary standard, namely the “general duty” clause. In re: Am. Fed’n

of Labor & Cong. of Indus. Organizations, No. 20-1158, 2020 WL 3125324, at *1
                                        20
       Case 1:02-at-06000-UN Document 668 Filed 07/22/20 Page 21 of 49



(D.C. Cir. June 11, 2020); see also News Release, Dep’t of Labor, U.S.

Department of Labor Statement on D.C. Circuit Court Ruling (June 11, 2020),

https://www.dol.gov/newsroom/releases/osha/osha20200611-0 (“We are pleased

with the decision from the D.C. Circuit, which agreed that OSHA reasonably

determined that its existing statutory and regulatory tools are protecting America’s

workers and that an emergency temporary standard is not necessary at this time.

OSHA will continue to enforce the law and offer guidance to employers and

employees to keep America’s workplaces safe.”).

OSHA Has Identified What Constitutes Imminent Dangers at Meatpacking Plants
and What Steps Are Required to Mitigate Them

      68.    OSHA knows what is required to keep workers safe at meatpacking

plants. Recognizing that COVID-19 can cause people to “be admitted to the

hospital, and some people may die from the illness” and the “[m]ultiple outbreaks

of COVID-19 among meat and poultry processing facility workers [that] have

occurred in the United States recently,” OSHA, in conjunction with the CDC, has

issued specific guidance to meatpacking employers regarding methods for reducing

the spread of the virus that causes COVID-19 among workers in meatpacking

plants. See Interim Guidance from CDC and the Occupational Safety and Health

Administration (OSHA), Meat and Poultry Processing Workers and Employers,

https://www.cdc.gov/coronavirus/2019-ncov/community/organizations/meat-


                                         21
       Case 1:02-at-06000-UN Document 668 Filed 07/22/20 Page 22 of 49



poultry-processing-workers-employers.html (“OSHA Meatpacking Guidance”).

      69.    The OSHA Meatpacking Guidance identifies the substantial risks of

COVID-19 transmission among workers in meatpacking facilities and explains that

“the preferred approach [for employers] is to eliminate a hazard or processes [that

contribute to the spread of the virus]; install engineering controls [to mitigate risks

of the spread of the virus]; and implement appropriate cleaning, sanitation, and

disinfection practices to reduce exposure or shield workers.”

      70.    Among the relevant workplace and human resources changes

recommended in the OSHA Meatpacking Guidance are the following:

      71.    Providing Personal Protective Equipment: The OSHA

Meatpacking Guidance recommends that employers provide workers with masks

and face shields, including cloth face coverings. Indeed, it instructs that

“Employers who determine that cloth face coverings should be worn in the

workplace, including to comply with state or local requirements for their use,

should ensure the cloth face coverings” meet a variety of requirements that can

only be satisfied if the employer has control over the face coverings.

      72.    Spacing Workers on Production Lines: The OSHA Meatpacking

Guidance emphasizes the importance of making changes to production lines where

meatpacking workers are frequently forced to work shoulder to shoulder for seven

or more hours every day. The Guidance notes that the forced close proximity of
                                          22
        Case 1:02-at-06000-UN Document 668 Filed 07/22/20 Page 23 of 49



meatpacking workers “may contribute substantially to their potential exposures.”

       73.    Most importantly, the OSHA Meatpacking Guidance recommends

“modifying the alignment of workstations, including along processing lines, if

feasible, so that workers are at least six feet apart in all directions (e.g., side-to-side

and when facing one another).” To this end, employers “should modify the

alignment of workstations so that workers do not face one another.”

       74.    A diagram included in the OSHA Meatpacking Guidance clearly

indicates that workers should not be forced to work within six feet of each other

along production lines, regardless of whether the employer provides physical

barriers between workers on the line.3 That diagram is included below.




3
  Notably, Maid-Rite has not added physical barriers between workstations at all. If
they did, additional measures would still be necessary. A memo issued by officials
from the Centers for Disease Control and Prevention and the South Dakota
Department of Health makes clear that “[b]arriers should be used in combination
with (and not replace) other social distancing, hand hygiene, and personal
protective equipment efforts outlined in these recommendations, wherever
feasible.” Department of Health Memorandum, Strategies to Reduce COVID-19
Transmission at the Smithfield Foods Sioux Falls Pork Plant (Apr. 22, 2020),
https://covid.sd.gov/docs/smithfield_recs.pdf..
                                          23
       Case 1:02-at-06000-UN Document 668 Filed 07/22/20 Page 24 of 49




      75.   OSHA explains that workers must be able to distance in other areas of

the plants as well. To promote social distancing, employers should “[s]tagger break
                                         24
       Case 1:02-at-06000-UN Document 668 Filed 07/22/20 Page 25 of 49



times or provide temporary break areas and restrooms to avoid groups of workers

during breaks. Workers should maintain at least six feet of distance from others at

all times, including breaks.”

      76.    The OSHA Meatpacking Guidance observes that these

recommendations must be implemented only where “feasible,” but it also notes

that the feasibility analysis does not turn on whether or not a particular change

would be consistent with current practices. Rather the Guidance states that

“[c]hanges in production practices may be necessary in order to maintain

appropriate distances among workers.”

      77.    Providing Adequate Opportunities for Personal Hygiene: The

OSHA Meatpacking Guidance also recognizes the importance of providing

adequate opportunities for personal hygiene during the workday. Under the

Guidance, employers should provide workers with access to handwashing facilities

and meaningful opportunities to use those facilities, which could include

“providing additional short breaks into staff schedules to increase how often staff

can wash their hands with soap and water or use hand sanitizers with at least 60%

alcohol.”

      78.    Altering Incentive and Leave Policies: The OSHA Meatpacking

Guidance further recognizes the importance of ensuring that workers are not

coming into the workplace while experiencing symptoms of COVID-19. The
                                         25
       Case 1:02-at-06000-UN Document 668 Filed 07/22/20 Page 26 of 49



Guidance recommends that employers (1) “[a]nalyze sick leave policies and

consider modifying them to make sure that ill workers are not in the workplace,”

and (2) “[a]nalyze any incentive programs and consider modifying them, if

warranted, so that employees are not penalized for taking sick leave if they have

COVID-19.” The Guidelines further provides “If a worker is confirmed to have

COVID-19, employers should inform anyone they have come into contact with

(including fellow workers, inspectors, graders, etc.) of their possible exposure” so

that those who may have been exposed can self-quarantine under the new sick

leave policies as appropriate.

      79.    Changing Work Schedules to Minimize Exposure: Additionally,

the OSHA Meatpacking Guidance urges employers to minimize the number of

workers potentially exposed to the virus by “cohorting workers,” in other words

“by making sure that groups of workers are always assigned to the same shifts with

the same coworkers.” “Cohorting may reduce the spread of workplace SARS-CoV-

2 transmission by minimizing the number of different individuals who come into

close contact with each other over the course of a week.”

                           FACTUAL ALLEGATIONS

   A. The Maid-Rite Facility Presents an Imminent Danger to Workers, and
      that Danger Can be Promptly Mitigated if OSHA Requires Maid-Rite
      To Make Minor Adjustments to Its Operations

      80.    Since the beginning of March, the Plant in Dunmore, Pennsylvania
                                         26
       Case 1:02-at-06000-UN Document 668 Filed 07/22/20 Page 27 of 49



has presented an extraordinary and imminent danger to those who work there.

      81.   Many workers at the Plant—as many as half, according to the Worker

Plaintiffs’ estimates—have already contracted COVID-19. See also Ex 1 at 40

(April Complaint).

      82.   Intermittently, since the beginning of March, workers at the Plant

have complained to their bosses and to OSHA about several significant breaches of

Maid-Rite’s general duties to its workers and of OSHA’s Meatpacking Guidance.

      83.   For instance, Maid-Rite does not provide workers with appropriate

equipment. While workers are required to wear facemasks, workers must supply

their own cloth facemasks, except on three occasions over the past several months

when Maid-Rite has supplied workers with thin masks.

      84.   During the course of the pandemic and continuing to this day, Maid-

Rite has also forced workers to work shoulder-to-shoulder on its production line,

sometimes touching elbows with the workers on their left and right as they process

meat along the Plant’s production lines.

      85.   Meanwhile, workers also stand approximately three to four feet away

from the workers working on the opposite side of the production line.

      86.   While workers are able to space themselves along the lines when lines

are slowed—either through reducing the lines’ rotations or spacing meat out on the

line—Maid-Rite has maintained pre-pandemic line speeds during the COVID-19
                                           27
        Case 1:02-at-06000-UN Document 668 Filed 07/22/20 Page 28 of 49



pandemic. Occasionally, Maid-Rite slows the lines for reasons unrelated to safety

and social distancing. When it does so, the workers are better able to space

themselves. However, most often, Maid-Rite continues to run the Plant in ways

that prevent workers from social distancing—maintaining the rate at which meat

must be cut and thus the number of workers who must be on the line—just as

before the pandemic.

        87.   Dr. Melissa Perry—Professor and Chair of Environmental and

Occupational Health at the Milken Institute School of Public Health of the George

Washington University, in Washington, D.C. who has published six peer-reviewed

scientific journal articles on worker health and safety at slaughterhouses and

meatpacking facilities—has explained that companies could easily make these

adjustments if companies merely accept they may need to produce less meat during

the pandemic. Declaration of Dr. Melissa Perry, Rural Cmty. Workers All. v.

Smithfield Foods, Inc., No. 5:20-cv-06063-DGK, Dkt. No. 35-2 ¶¶ 12-13 (W.D.

Mo.).

        88.   Yet Maid-Rite has not even placed markings on the floors to indicate

that workers should try to socially distance along the lines.

        89.   Because of the breakneck pace of the production line, workers also do

not have time to wash their hands, apart from designated breaks.

        90.   Maid-Rite has not provided for relief workers to allow workers to
                                          28
       Case 1:02-at-06000-UN Document 668 Filed 07/22/20 Page 29 of 49



rotate off the line, and does not provide workers with additional opportunities to

wash or sanitize their hands while working. Maid-Rite has not provided workers

with additional handwashing or sanitizing stations, nor has Maid-Rite provided

additional break times for workers to wash or sanitize their hands.

      91.    This means that during Plant workers’ regular 8.5 hour shifts, the

workers are able to wash or sanitize their hands only during their three breaks

during the workday, one of which is their lunch break.

      92.    And in order to wash their hands during breaks, workers must enter

one of the Plant’s few bathrooms where they have no choice but to crowd together.

      93.    Again Dr. Perry has explained, “If a plant slows the line to allow for

social distancing, as it must, then it will be able to use its existing workforce to

rotate workers on and off the line. In other words, with less workers on the line,

there will be more replacement workers, allowing for regular breaks. Those breaks

will ensure proper self-care” and less crowding when that self-care occurs. Perry

Decl., supra ¶ 19.

      94.    Throughout the course of the pandemic, and continuing through

today, Maid-Rite has incentivized workers to report to work even when they are

experiencing symptoms of COVID-19. This is especially problematic because

Maid-Rite also fails to inform all workers in close proximity to a worker suffering

from the virus that they may have been exposed, turning the Plant into an incubator
                                           29
        Case 1:02-at-06000-UN Document 668 Filed 07/22/20 Page 30 of 49



for the spread of the disease into the community.

        95.   Moreover, Maid-Rite provides a special bonus to its workers who

work on weekends during the pandemic; that bonus is not available to workers who

miss work—even if they are missing work due to being sick. In direct conflict with

public health guidance and OSHA’s Meatpacking Guidance, Maid-Rite is

encouraging workers to attend work while sick.

        96.   Maid-Rite also continues to follow its pre-pandemic policy of issuing

workers disciplinary points for calling out sick. Under the company’s point system

for disciplining workers, if a worker accrues more than six points, he or she may be

subject to termination. This system also encourages workers to attend work while

sick.

        97.   Here too, Dr. Perry states, “by slowing the line, the plants will be able

to alter their pay structure and leave policies to ensure that sick workers are sent

home and workers are compensated for time out while they are sick.” Perry Decl.,

supra ¶ 20.

        98.   Finally, far from “cohorting” workers, Maid-Rite does not even use

the same set of workers every day. Instead, Maid-Rite sometimes brings groups of

workers from other affiliated facilities to work alongside the Plant’s everyday

workers. This means that even if every single worker who works at the Plant every

day manages to protect him or herself from contracting the virus outside of work,
                                          30
        Case 1:02-at-06000-UN Document 668 Filed 07/22/20 Page 31 of 49



he or she could still be exposed to the virus at work by workers coming from other

facilities.

       99.    Every day that goes by without the Plant being forced to comply with

basic public health guidance, including the most fundamental recommendations of

the OSHA Meatpacking Guidance, is another day that additional workers are put in

imminent danger of contracting the virus.

       100. In April, when the first worker filed his or her complaint against

Maid-Rite, the Plant was experiencing a widespread outbreak that impacted many

workers and their families at the Plant.

       101. At other meatpacking plants around the country and the world, when

employers have not altered their practices, COVID-19 outbreaks have quickly

spread among hundreds of workers in a single plant.4 Those outbreaks have in turn



4
  See, e.g., Shelly Bradbury, How Coronavirus Spread Through JBS’s Greeley
Plant, Denver Post (July 12, 2020), https://www.denverpost.com/2020/07/12/jbs-
greeley-coronavirus-investigation/; Jessica Lussenhop, Coronavirus at Smithfield
Pork Plant: The Untold Story of America’s Biggest Outbreak, BBC News (April
17, 2020), https://www.bbc.com/news/world-us-canada-52311877; see also
EFFAT Report, Covid-19 Outbreaks in Slaughterhouses and Meat Processing
Plants: State of Affairs and Proposals for Policy Action at EU Level, Eur. Fed’n of
Food Agric. and Tourism Trade Unions (June 30, 2020) at 6, available at
https://effat.org/wp-content/uploads/2020/06/EFFAT-Report-Covid-19-outbreaks-
in-slaughterhouses-and-meat-packing-plants-State-of-affairs-and-proposals-for-
policy-action-at-EU-level-30.06.2020.pdf (describing the factors that have
contributed to spread in the meat industry in Europe, including lack of social
distancing, lack of inspections, and poor ventilation).
                                         31
       Case 1:02-at-06000-UN Document 668 Filed 07/22/20 Page 32 of 49



fueled community-wide surges.5

      102. Considering the recent uptick of COVID-19 cases around the country,

which has correlated with an increased rate of spread in Lackawanna County since

the middle of June,6 it is increasingly likely that a worker employed by Maid-Rite

or someone else who regularly enters the Plant will become sick with COVID-19.

      103. Because of Maid-Rite’s human resources practices, which include

incentivizing workers to attend work when sick, failing to inform workers about

the risk of exposure, and intermingling workers from several facilities, there is a

special danger that a Maid-Rite worker who contracts COVID-19 will attend work

when sick. And considering the current conditions at the Plant, even a single

worker attending work with COVID-19 is likely to fuel another outbreak among

Maid-Rite workers that would cause serious injury and death.7

      104. Maid-Rite’s breaches of its duties to protect its workers from COVID-

19 constitute an imminent danger that OSHA is required to address. See 29 U.S.C.




5
  See, e.g., U.S. Coronavirus Hotspots Linked to Meat Processing Plants, The
Guardian (May 15, 2020), https://www.theguardian.com/world/2020/may/15/us-
coronavirus-meat-packing-plants-food.
6
  COVID-19 Data for Pennsylvania,
https://www.health.pa.gov/topics/disease/coronavirus/Pages/Cases.aspx.
7
  See, e.g., Perry Decl., supra ¶ 10 (“Without social distancing, it is my expert
opinion that the spread of COVID-19 in slaughterhouses and meat packing plants
is inevitable and they will be forced to shutter.”)
                                          32
       Case 1:02-at-06000-UN Document 668 Filed 07/22/20 Page 33 of 49



§ 662(a). Additionally, such harm can occur any day, and certainly before the

danger can be “eliminated through the enforcement procedures otherwise

provided” under the OSH Act. Id. OSHA can take up to six months to issue a

citation and once issued the employer can appeal, which stays the effect of the

citation, potentially for up to a decade. Id. § 658(c), 659(c).

      105. Therefore, OSHA should have sought an interim order pursuant to 29

U.S.C. § 662(a).

   B. OSHA Has Failed to Address Imminent Dangers at the Plant

      106. OSHA has been on notice of the imminent dangers at the Plant since

as early as April 9, 2020. On that date, a worker who is not a party to this

Complaint or represented by Justice at Work filed an administrative complaint with

OSHA asserting that workers tested positive for COVID-19, that the facility was

not sanitizing sufficiently to protect workers, that workers were not provided

gloves and masks, and that employees could not maintain social distancing while

accomplishing their work. Ex 1 at 39-40 (April Complaint).

      107. That complaint raised, in heart-wrenching terms, the urgency of the

threat facing the workers employed at the Maid-Rite facility. The complainant,

whose identity is not known to Plaintiffs, stated: “About half the plant is out sick

they hire more people and not taking care of the problem people keep coming n

going getting sick there not cleaning not taking precautions of a pandemic illness
                                           33
       Case 1:02-at-06000-UN Document 668 Filed 07/22/20 Page 34 of 49



I’m scared to go to work everyday I’m risking my life today on april 9 I was givin

a mask for the first time it’s sad and scary I’m sorry.” Ex. 1 at 40 (April

Complaint).

      108. In response to that complaint, OSHA never conducted an inspection.

Indeed, OSHA conveyed to Maid-Rite in an April 9, 2020 letter that OSHA did

“not intend to conduct an inspection at [that] time.” Ex. 1 at 30 (OSHA’s May 9

Letter to Maid-Rite).

      109. All OSHA did was request that Maid-Rite investigate the

circumstances of the complaint, “make any necessary corrections or

modifications,” and respond to OSHA within a week explaining the results of the

investigation and a description of any such corrections. Id. OSHA did not provide

any additional guidance on what kinds of corrections or modifications may have

been necessary.

      110. In Maid-Rite’s response to OSHA’s notice of the complaint, Maid-

Rite provided patently incomplete and inadequate explanations respecting the

allegations at issue. For example, with respect to the allegations regarding

inadequate social distancing, Maid-Rite asserted that “[t]he structure of Maid-

Rite’s production line does not always permit employees to stand six feet apart.”

Ex 1 at 3 (Maid-Rite Response). Maid-Rite did not explain why it would not be

feasible to situate employees more than six feet apart even if, as suggested by the
                                          34
       Case 1:02-at-06000-UN Document 668 Filed 07/22/20 Page 35 of 49



OSHA Meatpacking Guidance, it made changes in “production practices.” Maid-

Rite even failed to suggest it was spacing workers where it declared that was

“permissible.”

      111. With respect to complaints regarding inadequate gear, Maid-Rite

asserted that it had procured and issued masks after OSHA suggested that masks

were recommended, but Maid-Rite never explained whether it would be providing

masks daily to employees going forward. Ex 1 at 4 (Maid-Rite Response).

      112. Of course, had OSHA conducted an inspection, it would have

discovered inadequate social distancing and that workers were not in fact being

provided face coverings, sufficient breaks, or medical leave that encourages them

to stay home when sick.

      113. On May 19, 2020, Plaintiffs submitted the Imminent Danger

Complaint to OSHA detailing that the ongoing workplace safety and health issues

in the facility constituted an “imminent danger” pursuant to 29 U.S.C. § 662. See

Ex. 2-A (Plaintiffs’ “Imminent Danger Complaint”). (the “Imminent Danger

Complaint”). The Imminent Danger Complaint alleged, among other things,

inadequate face coverings, inadequate social distancing inadequate handwashing,

Maid-Rite’s continuing to incentivize workers to attend work while sick, and

Maid-Rite failed inform workers of their risk of exposure. Such practices had

already contributed to the spread of COVID-19.
                                        35
       Case 1:02-at-06000-UN Document 668 Filed 07/22/20 Page 36 of 49



      114. The next day, a paralegal from Justice at Work’s office confirmed that

the OSHA Wilkes-Barre area office received the Imminent Danger Complaint. Ex.

2 ¶ 4 (Al-Khatib Decl.).

      115. On May 27, 2020, Justice at Work faxed a follow-up letter to the

OSHA Wilkes-Barre office, as it had not received a response from OSHA. Justice

at Work expressed concern in that letter that OSHA was not taking immediate

steps to address the Imminent Danger Complaint and referred to OSHA’s May 19,

2020 Updated Interim Enforcement Response Plan for Coronavirus Disease 2019

(COVID-19). Justice at Work asked that all communications be sent via email to

avoid delays in mailing and faxing.

      116. On May 28, 2020, Alia Al-Khatib, an attorney with Justice at Work,

spoke with Assistant Area Director Susan Giguere in response to Justice at Work’s

May 27, 2020 letter. Ms. Giguere stated that OSHA sent Justice at Work’s office a

letter in response to the Imminent Danger Complaint and that such complaints are

handled the day they are received.

      117. Ms. Giguere stated that the Imminent Danger Complaint was being

considered as a “non-formal” complaint, without explaining why.

      118. Also without explanation, OSHA seemingly did not treat the

Imminent Danger Complaint as an imminent danger complaint. Ex. 2 ¶ 11 (Al-

Khatib Decl.).
                                       36
       Case 1:02-at-06000-UN Document 668 Filed 07/22/20 Page 37 of 49



      119. Later that same day, Justice at Work’s office received the letter sent

via regular mail from OSHA Area Director Mark Stelmack dated May 21, 2020 in

which Mr. Stelmack stated OSHA was treating the Imminent Danger Complaint as

a “non-formal complaint.” The letter stated that Maid-Rite had been given 5 days

to correct the hazards documented in the Imminent Danger Complaint. The letter

further stated, “Please notify [OSHA] if no correction has been made by May 28,

2020.” Ex. 2-B (OSHA’s May 21 Letter to Plaintiffs).

      120. On June 1, 2020, Ms. Al-Khatib called Assistant Area Director

Giguere to inform her that Jane Does I and II had informed Justice at Work that

Maid-Rite had made no changes to workplace conditions since the Imminent

Danger Complaint was filed. Ms. Giguere informed Ms. Al-Khatib that the

company sent a letter to OSHA regarding the Imminent Danger Complaint, but that

OSHA would not send the response to Justice at Work to review. Ms. Giguere

stated that the next step would involve either an onsite inspection or further inquiry

with the company. When asked why the Imminent Danger Complaint was treated

as “non-formal,” Ms. Giguere explained it was because all complaints in counties

under so-called “red zone” orders because of the extent of COVID-19 spread were

being treated as non-formal complaints.

      121. OSHA also stated in the June 1 phone call that OSHA could not treat

the Imminent Danger Complaint as an imminent danger complaint because then
                                          37
       Case 1:02-at-06000-UN Document 668 Filed 07/22/20 Page 38 of 49



OSHA would have to treat all COVID-related complaints as imminent danger

complaints. Ex. 2 ¶ 11 (Al-Khatib Decl.).

      122. On June 2, 2020, Justice at Work faxed another letter to Mr. Stelmack

in which Justice at Work requested Maid-Rite’s response to OSHA, which is

consistent with the procedures for handling an inquiry under the Manual, Chapter

9, Section (I)(I)(6). See Ex. 2 ¶ 12 (Al-Khatib Decl.).

      123. In response to the letter, Ms. Giguere called to explain that Justice at

Work was not entitled to the response because the inquiry had not been finalized.

She informed Ms. Al-Khatib that an inspection had begun and that it could take up

to six months to complete. Ms. Giguere stated that once the inspection was

completed, Justice at Work could submit a FOIA request for the response. Justice

at Work was not provided a date of an onsite inspection nor given any other

indication of immediate action to resolve the workers’ Imminent Danger

Complaint.

      124. On June 3, 2020, Ms. Giguere emailed Ms. Al-Khatib to request an

interview by telephone with Jane Does I, II, or III. Over the next several days,

Justice at Work and OSHA engaged in back-and-forth negotiations regarding the

anonymity protections that OSHA could provide Jane Does I, II, and III. See Ex. 2

¶¶ 16-20 (Al-Khatib Decl.).

      125. On June 11, 2020, Ms. Al-Khatib contacted Ms. Giguere again to ask
                                          38
       Case 1:02-at-06000-UN Document 668 Filed 07/22/20 Page 39 of 49



whether OSHA had conducted an onsite inspection, as the OSHA website that

details information about inspections indicated that a “closing conference” was

conducted on June 2, 2020. Ms. Al-Khatib informed Ms. Giguere again that Jane

Does I, II, and III stated that no changes had been made at the Plant since the

Imminent Danger Complaint was submitted. Ms. Giguere responded, “On the day

that an inspection is opened, an opening and closing conference is typically held.

This inspection is in progress, and a response will be provided to you regarding its

outcome at the conclusion of the inspection.” Ex. 2 ¶ 23 (Al-Khatib Decl.). The

worker Plaintiffs ultimately submitted declarations to OSHA describing the

ongoing and imminent workplace dangers. See Exs. 2-F, 2-G, 2-H (Worker

Plaintiffs Declarations).

      126. Ms. Al-Khatib called and left a message on June 12, 2020 to seek

clarification. See Ex. 2 ¶¶ 24 (Al-Khatib Decl.).

      127. On June 29, Plaintiffs sent a letter to the OSHA office, reinforcing

that all of the same conditions at the Plant that had existed when the Imminent

Danger Complaint was filed continued to exist on June 29. Ex. 2-E (Plaintiffs’

June 29 Letter to OSHA). Attached to the letter were declarations from Jane Does

I, II, and III. Exs. 2-F, 2-G, 2-H (Worker Plaintiffs Declarations).

      128. OSHA has not yet responded to this communication. Ex. 2 ¶ 27 (Al-

Khatib Decl.).
                                          39
       Case 1:02-at-06000-UN Document 668 Filed 07/22/20 Page 40 of 49



   C. OSHA’s Failure to Address Imminent Dangers at the Plant Is Arbitrary
      and Capricious

      129. Pursuant to 29 U.S.C. § 662(d), workers and their representatives may

seek a writ of mandamus in this Court if OSHA’s failure to seek relief under

§ 662(a) to protect workers from imminent dangers in the workplace is “arbitrary

and capricious.”

      130. OSHA’s failure to act, pursuant to its Congressional prerogative, to

protect Maid-Rite workers from the imminent dangers facing them every day they

go to work is arbitrary and capricious.

      131. The arbitrary and capricious standard does not have a clear and

precise definition. As courts have observed, “rather than denoting a fixed template

to be imposed mechanically on every case within their ambit, [the words ‘arbitrary’

and ‘capricious’] summon forth what may best be described as an attitude of mind

in the reviewing court one that is ‘searching and careful,’ yet, in the last analysis,

diffident and deferential.” Nat. Res. Def. Council, Inc. v. Sec. & Exch. Comm’n,

606 F.2d 1031, 1049 (D.C. Cir. 1979) (internal citations omitted).

      132. In other contexts, to decide whether an agency’s rulemaking is

“arbitrary and capricious,” courts examine whether the agency has looked to

“factors which Congress has not intended it to consider, entirely failed to consider

an important aspect of the problem, offered an explanation for its decision that runs

                                          40
        Case 1:02-at-06000-UN Document 668 Filed 07/22/20 Page 41 of 49



counter to the evidence before the agency, or is so implausible that it could not be

ascribed to a difference in view or the product of agency expertise.” Motor Vehicle

Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983).

        133. OSHA’s failure to act under § 662 to protect Maid-Rite workers from

the imminent danger of COVID-19 and Maid-Rite’s practices that exacerbate that

danger meets this standard for several reasons.

        134. First, OSHA’s enforcement decision runs counter to the language of

§ 662 and the agency’s May 19 Guidance. The Area Director appears to have

concluded that no complaints related to COVID-19, no matter how severe, will be

considered “imminent danger” complaints calling for an immediate onsite

inspection that could support an action in court for injunctive relief. That is

inconsistent, however, with the language and clear purposes of § 662, which

contemplates that OSHA will take prompt action to respond to all imminent

dangers. There is no exception anywhere in that provision for situations like the

COVID-19 pandemic, where many workers across several sectors are at risk—and

there is no reason for such an exception, especially when it comes to meatpacking

workers who are among the most at risk in the country for contracting the virus at

work.

        135. The pressures on OSHA’s enforcement resources are no excuse for its

failure to take prompt action at the Plant. Although the May 19 Guidance
                                          41
       Case 1:02-at-06000-UN Document 668 Filed 07/22/20 Page 42 of 49



recognizes that OSHA will have to prioritize some complaints over others, the

Imminent Danger Complaint should have been the highest priority, even under the

May 19 Guidance. See, e.g., Nat’l Mitigation Banking Ass’n v. U.S. Army Corps of

Eng’rs, No. 06-CV-2820, 2007 WL 495245, at *28 (N.D. Ill. Feb. 14, 2007) (an

agency’s failure to abide by its own guidance can be arbitrary and capricious). The

Imminent Danger Complaint was brought by several workers and their

representative regarding a workplace that had already been the subject of

complaints for similar hazards during the course of this pandemic. Additionally,

the Imminent Danger Complaint concerns workers who OSHA itself declares are

at medium risk of exposure to the virus and who have asserted that they are the

subject of an imminent danger.

      136. More specifically, the stated policy of the Area Director to treat all

complaints regarding workplaces in “red zones” as non-formal, regardless of the

severity of the complaint or the number of complaints regarding the same

employer, explicitly conflicts with the OSH Act and OSHA’s own May 19

Guidance. The OSH Act specifies that if a complaint meets the enumerated

requirements of a formal complaint, OSHA shall respond by conducting a special

inspection unless OSHA notifies the complainants in writing of a determination

that “there are no reasonable grounds to believe that a violation or danger exists.”

29 U.S.C. § 657(f)(1). The May 19 Guidance allows OSHA more discretion to
                                         42
       Case 1:02-at-06000-UN Document 668 Filed 07/22/20 Page 43 of 49



decline onsite inspections in regions of extensive community spread, but also

expressly states that OSHA will prioritize imminent danger complaints and

complaints regarding employers that are the subject of several complaints, even in

locations with extensive community spread. The Complaint falls into both of those

categories.

      137. Also, the stated policy of the Area Director of declining to treat any

COVID-19 related complaints as imminent danger complaints flatly contradicts the

May 19 Guidance, which expressly contemplates that there will be imminent

danger complaints regarding COVID-19 and states that OSHA will prioritize those

complaints for onsite inspection.

      138. The Area Director’s explanations are particularly paltry as OSHA has

now had months to conduct an inspection. This is especially true given that OSHA

knows of the heightened risk of infection in the area. “Delays that might be

altogether reasonable in the sphere of economic regulation are less tolerable when

human lives are at stake . . . . This is particularly true when the very purpose of the

governing Act is to protect those lives.” Pub. Citizen Health Research Grp. v.

Auchter, 702 F.2d 1150, 1157-58 (D.C. Cir. 1983) (internal citations omitted).

      139. Moreover, even in the absence of an onsite inspection, OSHA could

act to ensure that Maid-Rite takes corrective action to address the imminent

danger, for example, through the RRI process. However, OSHA has failed to go
                                          43
       Case 1:02-at-06000-UN Document 668 Filed 07/22/20 Page 44 of 49



even that far. Maid-Rite continues to flout OSHA’s Meatpacking Guidance in

several ways as consistently reported by workers in multiple complaints stretching

back to early April, and OSHA allows those violations of basic workplace safety

guidance to persist unabated.

      140. The multiple complaints over a period of months, continued failures

on the part of Maid-Rite to take corrective action, and the fact that the Imminent

Danger Complaint credibly asserts an imminent danger to workers make the

complaint a high priority. And yet OSHA refuses to recognize the priority status of

this Complaint or to take any other prompt action to protect workers at the Plant.

      141. OSHA’s failures to act are also arbitrary and capricious because of

Maid-Rite’s clear violations of OSHA’s Meatpacking Guidance at the Maid-Rite

facility. It would take one conversation with a worker or one (unannounced) visit

to the facility to see that Maid-Rite does not allow for social distancing on its

production lines, that Maid-Rite intermingles workers from several facilities on

any given day, that it provides insufficient protective gear, that it provides

inadequate opportunities for hand washing, and that it incentivizes workers to

come in sick.

      142. Given these facts, OSHA cannot provide a record of plausible

reasons for foregoing enforcement. See Motor Vehicle Mfrs. Ass’n, 463 U.S. at 43;

Citizens to Preserve Overton Park, Inc. v. Volpe, 401 U.S. 402, 420 (1971)
                                          44
       Case 1:02-at-06000-UN Document 668 Filed 07/22/20 Page 45 of 49



(“Since the bare record may not disclose the factors that were considered or the

Secretary's construction of the evidence it may be necessary for the District Court

to require some explanation in order to determine if the Secretary acted within the

scope of his authority and if the Secretary’s action was justifiable under the

applicable standard.”). Its inaction is thus arbitrary and capricious. See Columbia

Gas Transmission Corp. v. Fed. Energy Reg. Cmm’rs, 448 F.3d 382, 387 (D.C.

Cir. 2006) (observing that “a conclusion supported ‘with no explanation’ is the

epitome of ‘arbitrary and capricious’ decision-making (quoting Comm’ns &

Control, Inc. v. FCC, 374 F.3d 1329, 1335-36 (D.C. Cir. 2004))).

      143. The Maid-Rite Plant is a powder keg that could go off at any moment.

OSHA’s own Meatpacking Guidance says so. The Secretary of Labor is required to

seek an injunction to immediately protect these workers.

      144. Since he will not do so voluntarily, under the OSH Act this Court

should order him to do so.

                      NEED FOR EMERGENCY RELIEF

      145. The issues facing these workers are urgent. Any day, the virus could

enter the facility and spread widely among workers, causing injury and even death.

      146. Therefore, Plaintiffs seek emergency relief and request an expedited

briefing schedule.

                                     COUNT I
                                         45
       Case 1:02-at-06000-UN Document 668 Filed 07/22/20 Page 46 of 49



                                     29 U.S.C. § 662

      147. Plaintiffs incorporate by reference all previous and subsequent

paragraphs of this Complaint.

      148. Title 29 U.S.C. § 662(a) requires Defendants, on petition, to “restrain

any conditions or practices in any place of employment which are such that a

danger exists which could reasonably be expected to cause death or serious

physical harm immediately . . . .”

      149. Title 29 U.S.C. § 662(a) empowers Defendants to issue any order “as

may be necessary to avoid, correct, or remove such imminent danger and prohibit

the employment or presence of any individual in locations or under conditions

where such imminent danger exists . . . .”

      150. Despite Plaintiffs’ repeated complaints and requests, Defendants have

failed to restrain, abate or otherwise take corrective action of the imminent dangers

set forth herein at the Maid-Rite Plant.

      151. Defendant’s failures to do so have been arbitrary and capricious

      152. Therefore, Plaintiffs are entitled to an order from this Court requiring

Defendants to abate the imminent danger at the Maid-Rite Plant. 29 U.S.C.

§ 662(d).

                             PRAYER FOR RELIEF

      153. Wherefore, pursuant to 29 U.S.C. § 662(d), Plaintiffs seek an order
                                           46
       Case 1:02-at-06000-UN Document 668 Filed 07/22/20 Page 47 of 49



from this Court compelling Defendants to seek an order abating the imminent

dangers to workers at the Plant.

      154. Pursuant to 29 U.S.C. § 662(d)’s provision for all “further relief as

may be required,” Plaintiffs additionally request an order mandating that

Defendants do the following:

             a. Disclose to Plaintiffs and this Court all communications to and

                from Maid-Rite regarding this matter;

             b. Conduct an immediate onsite inspection of the Plant; and

             c. Engage in all other actions and proceedings necessary to resolving

                all the imminent dangers identified in this Complaint, inadequate

                personal protective equipment, including inadequate social

                distancing on production lines, insufficient opportunities to engage

                in personal hygiene, improper incentives to continue attending

                work when sick, and insufficient information about workers’

                exposure to COVID-19 at the plant.

      155. Plaintiffs request an order setting an expedited schedule for a response

to this Complaint and Petition and providing Plaintiffs an opportunity to reply.

      156. Plaintiffs also request oral argument on this Complaint and Petition as

soon as the Court deems practicable.

Respectfully submitted this 22nd day of July 2020.
                                         47
Case 1:02-at-06000-UN Document 668 Filed 07/22/20 Page 48 of 49




                            s/Lerae Kroon, PA Bar No. 325464
                            Nina Menniti, PA Bar No. 326828
                            Samuel Datlof, PA Bar No. 324716
                            FRIENDS OF FARMWORKERS, INC.,
                            D/B/A JUSTICE AT WORK
                            990 Spring Garden St, Suite 300
                            Philadelphia, PA 19123
                            Telephone: (215) 733-0878
                            Fax: (215) 733-0878
                            lkroon@justiceatworklegalaid.org
                            nmenniti@justiceatworklegalaid.org
                            sdatlof@justiceatworklegalaid.org

                            Attorneys for Jane Does I, II, and III

                            PUBLIC JUSTICE, P.C.
                            Karla Gilbride, D.C. Bar No. 1005586
                            David Muraskin, D.C. Bar No. 1012451
                            1620 L Street NW, Suite 630
                            Washington, DC 20036
                            Telephone: (202) 797-8600
                            Fax: (202) 232-7203
                            kgilbride@publicjustice.net
                            dmuraskin@publicjustice.net

                            Adrienne H. Spiegel, CA Bar No. 330482*
                            475 14th Street, Suite 610
                            Oakland, CA 94612
                            Telephone: (510) 622-8207
                            aspiegel@publicjustice.net

                            TOWARDS JUSTICE
                            David H. Seligman, CO Bar No. 49394 *
                            Juno Turner, NY Bar No. 4491890*
                            Brianne Power, CO Bar No. 53730*
                            1410 High St., Suite 300
                            Denver, CO 80218
                            Telephone.: 720-239-2606
                              48
Case 1:02-at-06000-UN Document 668 Filed 07/22/20 Page 49 of 49



                            david@towardsjustice.org
                            juno@towardsjustice.org
                            brianne@towardsjustice.org

                            NICHOLS KASTER, PLLP
                            Matthew H. Morgan, MN Bar No. 304657*
                            Anna P. Prakash, MN Bar No. 0351362*
                            4600 IDS Center
                            80 S. Eighth Street
                            Minneapolis, Minnesota 55402
                            Telephone: (612) 256-3200
                            Fax: (612) 338-4878
                            morgan@nka.com
                            aprakash@nka.com

                            Attorneys for Friends of Farmworkers, Inc.,
                            d/b/a Justice at Work
                            * application for admission pro hac vice
                            forthcoming




                              49
